Exhibit Seabridge Gold Inc. News Release Trading Symbols: TSX-V: SEA For Immediate Release AMEX: SA February 20, 2008 New NI 43-101 Resource Estimate Completed for Seabridge Gold’s Mitchell ZoneNew Estimate Confirms Significant Upgrade and Expansion of Gold/Copper Resources Toronto, Canada … Seabridge Gold announced today that Resource Modeling Inc. (“RMI”) has completed an updated independent National Instrument 43-101 mineral resource estimate for the Mitchell zone at its 100% owned Kerr-Sulphurets-Mitchell (“KSM”) project, located near Stewart, British Columbia, Canada. More than 55% of the total
